                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ALFRED E. OWENS, JR.,

             Petitioner,                            Case No. 15-cv-12677
                                                    Hon. Matthew F. Leitman
v.

SHERMAN CAMPBELL,

          Respondent.
__________________________________________________________________/

     OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
         HABEAS CORPUS (ECF NO. 1) AND (2) DENYING A
               CERTIFICATE OF APPEALABILITY

      In 1996, a state-court jury found Petitioner Alfred E. Owens, Jr. (“Owens”)

guilty of first-degree murder, MICH. COMP. LAWS § 750.316, second-degree murder,

MICH. COMP. LAWS § 750.317, assault with intent to murder, MICH. COMP. LAWS §

750.83, and three counts of possession of a firearm during the commission of a

felony, MICH. COMP. LAWS § 750.227b (the “1996 Convictions”).              Owens is

currently serving a mandatory life sentence for the 1996 Convictions in the custody

of the Michigan Department of Corrections.

      Two of the key prosecution witnesses at Owens’ 1996 trial were Antonio

Williams (“Antonio”1) and Joseph Carson (“Carson”). In 2012, Antonio and Carson


1
  The Court normally refers to parties and witnesses by their last names. However,
in this case, several individuals share the same last name. For ease of reference, the
                                          1
signed affidavits in which they recanted their testimony from Owens’ 1996 trial and

said that a state prosecutor and/or certain police officers induced them to falsely

implicate Owens (the “Antonio Recanting Affidavit” and the “Carson Recanting

Affidavit”). With the Antonio and Carson Recanting Affidavits in hand, Owens

moved the state court to vacate the 1996 Convictions. The state trial court declined

to do so, and the state appellate courts declined to hear the matter.

      Owens then filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254

(the “Petition”) in this Court. In the Petition, Owens claims, based on the Antonio

and Carson Recanting Affidavits, that (1) the state prosecutor knowingly offered

perjured testimony at his 1996 trial, (2) the prosecutor withheld exculpatory

evidence from the defense, and (3) newly discovered evidence demonstrates that he

(Owens) is actually innocent. (See Pet., ECF No. 1.)

      Respondent argues, among other things, that Owens’ claims are time-barred

by the statute of limitations in 28 U.S.C. § 2244(d)(1)(A). That statute requires a

habeas petitioner to file his petition not more than one year after his “judgment

became final by the conclusion of direct review or the expiration of the time for

seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Respondent contends that Owens’




Court will refer to many of these individuals by their first names. The Court does
not mean any disrespect by its use of first names.
                                           2
claims are tardy under this statute because the 1996 Convictions became final long

before 2012.

      Owens counters that his claims are timely under a different statute of

limitations – the one found in 28 U.S.C. § 2244(d)(1)(D). That statute permits a

habeas petitioner to file his petition within one year from “the date on which the

factual predicate of the claim or claims presented could have been discovered

through the exercise of due diligence.” 28 U.S.C. § 2244(d)(1)(D) Owens contends

that his claims may proceed under this statute because he had no idea (and could not

reasonably have known) that Carson or Antonio would recant until 2012, when

Carson voluntarily came forward and offered to do so. Owens says that at that point,

he reached out to Antonio, and Antonio also agreed to recant. Owens’ theory is that

he acted with due diligence because once Carson came forward, he moved promptly

to contact Antonio, obtain the Carson and Antonio Recanting Affidavits, file a

motion for relief from judgment in state court, and, finally, to file the Petition when

the state court denied relief.

      For two independent reasons, the Court concludes that Owens’ claims are not

timely under 28 U.S.C. § 2244(d)(1)(D). First, Owens’ theory that he acted with due

diligence is not supported by reliable evidence. Owens’ theory of due diligence –

indeed, his entire explanation of the circumstances leading up to the filing of the

Petition – rests primarily upon the testimony of Owens, Carson, and Owens’ brother,


                                          3
Will Owens (“Will”). The Court heard from those three witnesses at an evidentiary

hearing, and it finds that the witnesses and their testimony are neither credible nor

reliable. Second, the record affirmatively demonstrates a lack of due diligence. In

2000 – more than ten years before Owens first asserted the claims in the Petition –

Carson offered additional sworn testimony in which he both recanted at least some

material aspects of his 1996 testimony against Owens and accused the law

enforcement officers who investigated Owens of committing misconduct. Yet,

Owens did nothing to follow up on Carson’s recantation and accusations. This lack

of diligence further – and independently – persuades the Court that Owens’ federal

habeas claims are not timely under 28 U.S.C. § 2244(d)(1)(D).

      In the alternative, Owens argues that the limitations period should be

equitably tolled based upon his showing that he is actually innocent of crimes that

comprise the 1996 Convictions. However, like Owens’ theory of due diligence,

Owens’ claim of actual innocence is not supported by sufficient reliable evidence.

The Court therefore declines to toll the statute of limitations based upon Owens’

purported actual innocence.

      Accordingly, for the reasons explained in detail below, the Court DENIES

the Petition because it is time barred. The Court further DENIES Owens a certificate

of appealability.




                                         4
                                          I

      The essential facts and procedural history relevant to issues now before the

Court are as follows.

                                          A

      Owens’ convictions arise of the shootings of Antonio, Ricky Munson

(“Munson”), and Akemji Williams (“Akemji”) on September 18, 1994. Munson and

Akemji died from the gunshots; Antonio was seriously injured.

      The morning after the shooting, Owens and his wife Melissa Owens

(“Melissa”) left Michigan and traveled to Tennessee. (See 3/30/2019 Evid. Hrg. Tr.,

ECF No. 19, PageID.3381.) While in Tennessee, Owens learned that he was wanted

by law enforcement authorities for the shootings. (See id.) But he did not turn himself

in. Instead, he took refuge in a Nashville apartment. (See id.) Authorities eventually

tracked Owens down in the apartment and attempted to arrest him. (See id.) Owens

initially barricaded himself in the apartment, but he eventually surrendered to

authorities and was brought back to Michigan to stand trial. (See id., PageID.3381-

3382.)

      Owens was charged with the murders of Munson and Akemji, the attempted

murder of Antonio, and various gun possession offenses. Owens was first tried on

these charges in 1995, but the trial ended in a mistrial. Owens was brought to trial




                                          5
on these charges a second time in 1996 (“Owens’ Underlying 1996 Trial”), and he

was convicted on all charges at that trial.

      Two of the key prosecution witnesses at Owens’ Underlying 1996 Trial were

Antonio and Carson. Antonio testified that about four to six weeks before the

shootings, he and Akemji went to purchase crack cocaine from Owens. (See

4/23/1996 Trial Tr. at 371, ECF No. 5-22, PageID.2108.) When they met up with

Owens, Owens was with Brice Allen (“Brice”) and Gerry Allen (“Gerry”). (See id.)

Antonio said that at the meeting, Owens said that he (Antonio) and Akemji were

going to have to kill a rival drug dealer named Myron Milton2 (“Milton”). (See id.

at 374, PageID.2111.) Antonio testified that he and Akemji said that they would not

be involved in killing Milton and that Owens then “got mad” and told them that they

“knew too much of his business.” (Id. at 374-377, PageID.2111-2114.)

      Antonio then testified that two to three weeks before the shooting, he, Akemji,

Carson, and others drove to a location on Montana Street in Pontiac, Michigan. (See

id. at 382, PageID.2119.) Antonio said that when they arrived, they met with four

men – Owens, Brice, Gerry, and a man known as “Fat Howard.” (Id. at 384,

PageID.2121.) Antonio told the jury that during this meeting, Owens again said that

he (Owens) intended to kill Milton and that he (Owens) wanted Antonio and Akemji



2
 Milton also goes by the name “Quincy.” Throughout Antonio’s testimony, and at
other points in the record, Milton is referred to as “Quincy.”
                                              6
to set Milton up for the hit. (See id. at 384-388, PageID.2121-2125.) Antonio said

that he and Akemji refused to participate in Owens’ plot to kill Milton and that

Owens then angrily told them that they had been “playing with [him] too long.” (Id.

at 387, PageID.2124.)

      Antonio next testified that on the evening of September 17, 1994 (hours before

the shooting in the early morning of September 18), he and Akemji were driving in

Akemji’s car with a third man named Germaine Selvy (“Selvy”). (See id. at 393-

395, PageID.2130-2132.) According to Antonio, as they pulled into the parking lot

of a store, Selvy saw Owens and Brice sitting in a parked car. Selvy cried out that

he saw Brice reach for a gun, and Akemji began to drive the vehicle away from the

parking lot. (See id. at 395-403, PageID.2132-2140.) As Akemji was driving away,

Selvy fired shots at the vehicle in which Owens and Brice were sitting. (See id.)

      Antonio then testified that later that same evening, he and Akemji were parked

near an after-hours gambling establishment waiting to pick up Akemji’s mother. (See

id. at 401-405, PageID.2138-2142.) Antonio said that as they were waiting, Munson

approached the car to ask for a ride. (See id. at 405-406, PageID.2142-2143.)

Antonio further testified that Owens then approached the car with a gun in his hand

and fired shots into and towards the vehicle. (See id. at 406-410, PageID.2143-2147.)

Antonio was shot six times, but he survived. Akemji and Munson were each also

shot, and they died from their wounds.


                                         7
      Antonio finally testified that he told the police that Owens was the shooter

while he was hospitalized after the shooting. (See id. at 416-418, PageID.2153-

2155.) He said he learned that his sister had been receiving threats from persons that

Antonio believed were associated with Owens. (See id.) He said that he did not want

his sister to be harmed, so he decided to inform the police that Owens was the

shooter. (See id.) At the time that Antonio made that decision, he could not speak

because he had a tube in his throat to help him breathe. (See id.) He wrote the names

of Owens and Brice on a sheet of paper that was given to the police. (See id. at 418-

421, PageID.2155-2158.)

      Carson also testified as a key prosecution witness at Owens’ Underlying 1996

Trial. Carson described interactions that he had had with both Milton and Owens.

He first told the jury that Milton paid him money to kill Owens and that he took the

money but had no intention of killing Owens. (See 4/25/1996 Trial Tr. at 568, ECF

No. 5-23, PageID.2305.) Carson then testified that after he took the money from

Milton, he (Carson) had contact with Owens when they both reported to their parole

officers in Pontiac. (See id. at 569, PageID.2306.) Carson told Owens that he had

taken money from Milton, and Carson assured Owens that he (Carson) was not going

to kill him (Owens). (See id.) Carson had this conversation with Owens because

Carson was concerned that if Owens heard about the payment from Milton, Owens




                                          8
would try to harm Carson based on the mistaken belief that Carson actually intended

to kill him. (See id. at 569-570, PageID.2306-2307.)

      Carson then corroborated Antonio’s account of Antonio’s meeting with

Owens on Montana Street (described above). Carson testified that he was present at

that meeting with Owens, Antonio, Akemji, and others, and Carson confirmed that

at the meeting Owens asked Antonio and Akemji to lure Milton to a meeting where

Milton would be killed. (See Id. at 569-578, PageID.2306-2315.) Carson echoed

Antonio’s testimony that Antonio and Akemji refused to lure Milton and, more

importantly, that their refusal upset Owens. (See id. at 576-577, PageID.2313-2314.)

Carson also testified that Owens “always” said he was not “going to leave no

witnesses” to his crimes. (Id. at 587-579, PageID.2315-2316.) Carson further

testified that he had not been promised anything in exchange for his trial testimony

and that he did not expect any help or benefit from police or prosecutors in exchange

for his testimony. (See 4/29/1996 Trial Tr. at 669-672, ECF No. 5-24, PageID.2406-

2609.)

      Owens presented an alibi defense at trial. He claimed that he was playing

cards at a hotel on the night of the shooting. His wife Melissa testified in support of

his alibi defense.

      The jury convicted Owens of first-degree murder, MICH. COMP. LAWS

§ 750.316, second-degree murder, MICH. COMP. LAWS § 750.317, assault with intent


                                          9
to murder, MICH. COMP. LAWS § 750.83, and three counts of possession of a firearm

during the commission of a felony, MICH. COMP. LAWS § 750.227b.

                                            B

      Following the 1996 Convictions and sentencing, Owens filed a claim of

appeal in the Michigan Court of Appeals. His appellate brief raised the following

three claims:

                I. Alfred Owens was denied his right to a fair trial when
                the trial court admitted inflammatory evidence relating to
                his arrest after refusing to balance the probative value of
                said evidence against the unfair prejudice resulting
                therefrom.

                II. The numerous instances of prosecutorial misconduct
                denied the defendant the right to a fair trial and violated
                his due process rights under the Fifth Amendment, Sixth
                Amendment, Fourteenth Amendment, and Const. 1963,
                art. I, §20.

                III. Alfred Owens’ convictions were against the great
                weight of the evidence, as the only direct evidence that he
                committed the crimes came from a person who claimed
                that he first did not know who shot him, then changed his
                mind nine days later, and there was no circumstantial
                evidence at all upon which a conviction could have
                properly been based.

      The Michigan Court of Appeals affirmed the 1996 Convictions in an

unpublished opinion. See People v. Owens, No. 195521 (Mich. Ct. App. June 27,

1997). Owens filed an application for leave to appeal in the Michigan Supreme




                                            10
Court, but it was denied by standard order on June 29, 1998. See People v. Owens,

587 N.W.2d 634 (Mich. 1998) (Table).

                                         C

      In 2000, Owens was charged with a different but related crime – solicitation

of the murder of Milton. The solicitation charge was based, in part, on Owens’

conduct at the Montana Street meeting that Antonio and Carson had described to the

jury at Owens’ Underlying 1996 Trial. Simply put, after persuading a jury to convict

Owens for shooting Antonio and killing Akemji in Owens’ Underlying 1996 Trial,

the prosecution sought to convict Owens for his alleged solicitation of Milton’s

murder that occurred, in part, during the run-up to the shooting of Antonio and

Akemji.

      Antonio and Carson both testified at the preliminary examination in the

solicitation case. During their testimony, both described the Montana Street meeting

in a manner that was largely consistent with their testimony from Owens’

Underlying 1996 Trial. Carson also described additional discussions that he had

with Owens in July of 1994 in which Owens allegedly asked Carson to assist in

locating Milton in Pennsylvania (where Milton apparently was at the time) so that

Milton could be killed. (See Prelim. Exam. Tr. at 41-46, ECF No. 28-2,

PageID.4044-4050.)




                                        11
      The prosecution then called Antonio and Carson as witnesses at the trial in the

solicitation case. Antonio again testified in a manner that was generally consistent

with his testimony in Owens’ Underlying 1996 Trial. But Carson did not.

      Carson acknowledged meeting Owens at the parole office and discussing with

Owens that he had accepted money from Milton to kill Owens. However, Carson

then testified that, to his knowledge, Owens thereafter did not raise with him any

issues related to Milton. (See 1/21/2000 Trial Tr. at 577, ECF No. 28-6,

PageID.4552). Carson told the jury that he did not have any discussions with Owens

about Milton “besides the one at the parole office….” (Id. at 584, PageID.4554.) He

then testified that “to [his] knowledge,” Owens did not “ask him to do something”

in late July or August of 1994 and that he did not recall Owens asking him get

Antonio and Akemji to call Milton. (Id. at 610-612, PageID.4560.) All of this

testimony directly contradicted Carson’s testimony from Owens’ Underlying 1996

Trial in which he explained that after meeting Owens at the parole office, he (Carson)

participated in the Montana Street meeting with Owens during which Owens (1)

asked Antonio and Akemji to lure Milton to his death and (2) became upset when

they declined to do so. In addition, Carson also testified at the solicitation trial that

the police officers who were investigating the solicitation by Owens – the same

officers who were involved in the investigation of Owens for the crimes at issue in

Owens’ Underlying 1996 Trial – manipulated a recording of their interview with


                                           12
him by turning the recorder on and off at various points during the interview. (See

1/24/2000 Trial Tr. at 766, 831, ECF No. 28-7, PageID.4608, 4673.) Finally, Carson

further testified that the same officers may have instructed him to falsely say that

they (the officers) had not promised him anything in exchange for his testimony.

(See id. at 766-767, PageID.4608-4609.)

      The trial judge at the solicitation case eventually declared Carson unavailable

based upon lack of memory,3 and the judge permitted the prosecution to read

Carson’s preliminary examination testimony to the jury. On subsequent cross-

examination, Carson admitted that elements of his trial testimony were “contrary to

everything [he had previously] said” about the “whole case.” (Id. at 822,

PageID.4664.)

      There is no indication in the record that Owens (or anyone acting on Owens’

behalf) attempted to contact Carson in 2000 after Carson’s trial testimony in the

solicitation case in order to discuss Carson’s changed testimony and/or his

suggestions that the law enforcement officers investigating Owens had attempted to

manipulate evidence and falsify testimony. Nor is there any indication that Owens




3
  While Carson did have a lack of memory with respect to many issues, he did not
express uncertainty or lack of memory when he testified that Owens never spoke to
him (Carson) about Milton after their discussion at the parole office – and that
testimony was flatly inconsistent with Carson’s testimony at Owens’ 1996
Underlying Trial.
                                        13
engaged a lawyer at that time to explore whether he could obtain relief from the 1996

Convictions based upon Carson’s 2000 testimony.

                                         D

        In 2009, Owens’ brother Will contacted attorney James Sterling Lawrence

(“Lawrence”) about the possibility of Lawrence representing Owens. (See 4/22/2019

Lawrence Aff. at ¶2, ECF No. 20, PageID.3514.) Lawrence then contacted Owens

for the first time. (See id.) It does not appear that Owens hired Lawrence at that

time.

        In January 2011, Owens did formally hire Lawrence to review the proceedings

that led to the 1996 Convictions and to offer an assessment of Owens’ options for

attacking the convictions. (See id. at ¶¶ 4-5, PageID.3514.) Among other things,

Lawrence reviewed preliminary examination transcripts, portions of the transcripts

from Owens’ first trial (the trial that ended in a hung jury), and the transcript of

Owens’ Underlying 1996 Trial (the trial that ended with Owens’ convictions). (See

6/10/2011 Lawrence Ltr., ECF No. 26-3.) Then, by letter to Owens dated June 10,

2011 (with a copy to Owens’ brother, Will), Lawrence reported the results of his

preliminary review. (See id.) The letter included a summary of the testimony at

Owens’ Underlying 1996 Trial, including the testimony provided by both Carson

and Antonio. (See id.)




                                         14
      In July 2011, Owens and Will spoke by telephone and appeared to discuss

possible strategies for attacking Owens’ 1996 Convictions. It appears that during

this conversation, Will reported to Owens that (1) he (Will) had discussed with

Lawrence the possibility of seeking recantations from Antonio and from Carson and

(2) Lawrence suggested making recantation “the last issue” in any attack of the

convictions because witnesses who initially offer to recant sometimes back away

from their recantations. (7/29/2011 Call Tr., ECF No. 23-3, PageID.3550.)

      Between July 2011 and February 2012, Lawrence conducted further analysis

of Owens’ case. By letter dated February 14, 2012, Lawrence provided an update

to Owens (with a copy to Will). (See 2/14/2012 Lawrence Ltr., ECF No. 28-10.) In

this second letter, Lawrence reported that he had completed his review of the

transcripts from Owens’ first trial (the one that ended in a hung jury) and had met

with Will. (See id.) Importantly, Lawrence told Owens that, based upon his review

of all of the trial transcripts and his discussions with Will, “it appears that at one

point Joseph Carson was willing to recant, and also Antonio Williams, may be

willing to recant.” (Id., PageID.4864.) Lawrence told Owens that the potential

willingness of these witnesses to recant “needs to be investigated and both gentlemen

are either on probation or parole.” (Id.)

      According to Owens, before he followed up on Lawrence’s suggestion to

investigate, Carson came forward on his own and offered to recant. As described in


                                            15
much more detail below, Owens says that in the Spring of 2012, Carson approached

his (Owens’) mother, said that his testimony against Owens at Owens’ Underlying

1996 Trial was false, and offered to recant. Owens’ mother then supposedly

informed Will about Carson’s willingness to recant, and Will informed Lawrence.

Lawrence next obtained the Carson and Antonio Recanting Affidavits, and then

Lawrence filed a motion for relief from judgment in state court based upon those

affidavits.

                                          E

       Lawrence filed Owens’ motion for relief from judgment in state court on

February 5, 2013. The motion raised the following claims:

              I. Defendant’s issues should properly be heard on the
              merits.

              II. Newly discovered evidence demonstrates defendant
              was denied a fair trial and requires a new trial.

              III. Defendant was denied a fair trial by the prosecutor’s
              knowing use of perjured testimony, that she failed to
              correct.

              IV. The failure to provide defendant access to evidence
              necessary to present a defense and suppression of Brady
              material prejudiced defendant and denied a fair trial and
              due process.

       Owens supported his motion for relief from judgment with the Antonio and

Carson Recanting Affidavits. In the Antonio Recanting Affidavit, which was dated

September 7, 2012, Antonio claimed in relevant part that:
                                         16
                Contrary to his testimony at Owens’ Underlying 1996 Trial,
                 he does not know who the gunman was.

                The police provided him with the piece of paper that had
                 Owens’ and Brice’s names already written on it while he was
                 in the hospital.

                He was not at any meetings with Owens to discuss killing
                 Milton, but he gained information about such meetings
                 through Akemji, the police, and the prosecutor.

                During the incident where he was shot, he ducked down when
                 he heard gunfire and did not see who fired the shots.

                A police officer and prosecutor told him that Owens was the
                 shooter and told him other facts that Antonio could use during
                 his testimony at Owens’ Underlying 1996 Trial.

                A prosecutor told him that if he cooperated and gave the
                 testimony the prosecution wanted, things would go easier on
                 Antonio’s mother and brother who were incarcerated at the
                 time and up for parole.

(See Antonio Recanting Affidavit, ECF No. 1-2, PageID.99-103.) The Antonio

Recanting Affidavit did not say that Antonio was ever unwilling to recant his

testimony; it was silent about when Antonio was first willing to offer his sworn

recantation.

      In the Carson Recanting Affidavit, which was signed on November 19, 2012,

Carson claimed in relevant part that:

                He was a drug dealer in Pontiac at the time of the shooting.

                He knew Owens and Milton.


                                          17
               He took money from Milton to kill Owens, but he did not
                intend to kill Owens.

               Prior to Owens’ Underlying 1996 Trial, he was told by police
                that he had charges against him for solicitation to murder, safe
                cracking, drugs, and robbery.

               He testified against Owens at Owens’ Underlying 1996 Trial
                in exchange for those charges being dismissed.

               He falsely implicated Owens in the murders.

               He falsely testified at Owens’ Underlying 1996 Trial that he
                had no deal in exchange for his testimony, when in fact
                charges against him were dismissed, he received special
                conjugal visits in jail, and he received parole recommendation
                letters from the authorities.

(See Carson Recanting Affidavit, ECF No. 1-3, PageID.104-105.)

      Unlike the Antonio Recanting Affidavit, the Carson Recanting Affidavit did

indicate that there was a period during which Carson would not give a sworn

recantation. Carson said that he was unwilling to sign a recanting affidavit until he

was “released on parole.” (Id., PageID.105.) In a later affidavit submitted to this

Court, Carson clarified that “released on parole” meant “discharged” from parole

supervision – a discharge that occurred in 2012. (ECF No. 12-2, PageID.3311.)

Simply put, Carson contended that he was not willing to offer a sworn recantation

until 2012.

      The state trial court denied Owens’ motion for relief from judgment in an

Opinion and Order dated January 16, 2014. (See ECF No. 5-30.) The court first held

                                          18
that Owens was not entitled to relief because he failed to satisfy Michigan Court

Rule 6.508(D)(3). (See id., PageID.2932-2934.) That rule provides that a defendant

is not entitled to relief from judgment based upon a ground that could have been

raised on direct appeal unless the defendant shows both “good cause” for failing to

raise the issue and “actual prejudice” from the complained-of error. The trial court

held that Owens failed to show “good cause” for not raising his claims on direct

appeal. The court rejected Owens’ argument that he could not have raised the claims

earlier because the claims were based upon newly discovered evidence – namely,

the Antonio and Carson Recanting Affidavits. The court concluded that while the

Antonio and Carson Recanting Affidavits were signed shortly before Owens filed

his motion, the affidavits did not clearly indicate when Owens learned of the

information in the affidavits. (See id., PageID.2933-2934.) For that reason, the trial

court ruled that Owens failed to show that the information in the Antonio and Carson

Recanting Affidavits was newly discovered and that he could not have raised issues

related to the affidavits on direct appeal. (See id.)

      The state trial court also ruled that Owens’ claims failed on the merits. The

court noted that recanting affidavits are “traditionally regarded as suspect and

untrustworthy.” (Id., PageID.2935.) The court then concluded that Owens was not

entitled to a new trial because he “has not clearly established either the veracity of

[the Antonio Recanting Affidavit] or the falsity of [Antonio’s] trial testimony.” (Id.)


                                           19
The court likewise concluded that Owens “has not clearly established either the

veracity of [the Carson Recanting Affidavit] or the falsity of [Carson’s] trial

testimony.” (Id., PageID.2936.)

      Owens filed an application for leave to appeal in the Michigan Court of

Appeals, but it was denied by form order. See People v. Owens¸ No. 322729 (Mich.

Ct. App. Aug. 28, 2014). Owens then applied for leave to appeal in the Michigan

Supreme Court, but on April 28, 2015, it, too, denied leave. See People v. Owens,

862 N.W.2d 187 (Mich. 2015) (Table).

                                         F

      Owens filed the Petition in this Court on July 29, 2015. (See Pet., ECF No. 1.)

In the Petition, Owens presents three claims: (1) that he was denied due process of

law by the state prosecutor’s knowing use of perjured testimony; (2) that he was

denied due process of law by the state prosecutor’s failure to disclose known

exculpatory evidence; and (3) that newly discovered evidence demonstrated that he

was denied due process of law. (See id., PageID.6-11.)

      Owens recognizes that the Petition – which seeks relief from convictions

obtained at Owens’ Underlying 1996 Trial that became final on direct review more

than twenty years ago – “[o]bviously … raises a question of timeliness.” (Id.,

PageID.28.) He addresses that question in the Petition. Owens contends that his




                                        20
claims are timely under 28 U.S.C. § 2244(d)(1)(D)4 because he “could not with

reasonable diligence have uncovered the evidence [in the Antonio and Carson

Recanting Affidavits] earlier….” (Id., PageID.34.) Owens contends that he did not

have any reason to contact Antonio to see if he (Antonio) would recant until Carson

came forward and recanted – which, according to Owens, first happened in the spring

of 2012. (See id., PageID.34-35.) And Owens insists that he could not have sought

relief from his convictions until both Carson and Antonio recanted. (See id.) In the

alternative, Owens contends that any limitations period should be equitably tolled

and/or the Court may reach the merits of his claims because he has made a showing

that he is actually innocent of the crimes for which he was convicted. (See id.,

PageID.5-6.)

      Respondent filed an Answer in Opposition to the Petition on February 4, 2016.

(See ECF No. 4.) In the Answer, Respondent argues, among other things, that

Owens’ federal habeas claims are barred by the one-year statute of limitations in 28

U.S.C. § 2244(d)(1)(A)5 because Owens filed the Petition more than one year after

his convictions became final on direct review. (See id.)



4
  As explained above, this limitations provision states that a habeas petition must be
filed within one year of “the date on which the factual predicate of the claim or
claims presented could have been discovered through the exercise of due diligence.”
5
  This limitations provision states that a habeas petition must be filed within one year
from “the date on which the judgment became final by the conclusion of direct
review or the expiration of the time for seeking such review.”
                                          21
                                          G

      After some preliminary proceedings and supplemental briefing, the Court

decided to hold a limited evidentiary hearing to inquire into (1) the timeliness of the

Petition and (2) whether Owens was actually innocent of the crimes that comprise

the 1996 Convictions. (See Order, ECF No. 15.) The Court held the evidentiary

hearing on March 20, 2019. Owens called four witnesses at the hearing: himself,

Carson, his mother Rosetta Bush, and his brother Will.

      In an attempt to support his theory that he acted with due diligence and his

claim of actual innocence, Owens elicited the following testimony from his

witnesses on direct examination at the evidentiary hearing:

      Owens’ Key Direct Testimony

              Antonio and Carson testified falsely against him at Owens’
               Underlying 1996 Trial, and he knew their testimony was false when
               it was offered against him. (See 3/20/2019 Evid. Hrg. Tr., ECF No.
               19, PageID.3362.)

              In 2012, he first learned – from his mother and brother – that
               Antonio and Carson were willing to recant their testimony from
               Owens’ Underlying 1996 Trial. (See id., PageID.3363.)

              Before hearing from his family that Carson would recant, he did not
               have “any reason” to believe that Antonio or Carson would recant
               that testimony. (Id.)

              He did not shoot anybody. (See id., Page ID.3363-3364.)




                                          22
Carson’s Key Direct Testimony

      His trial testimony against Owens at Owens’ Underlying 1996 Trial
       was false. (See id., PageID.3398.) Contrary to that testimony, (1)
       Owens did not ask Antonio and Akemji to lure Milton to his death,
       and (2) he (Carson) did receive promises of benefits in exchange for
       his testimony against Owens. (See id., PageID.3402-3403.)

      At some point after testifying against Owens at Owens’ Underlying
       1996 Trial, he was in custody with Antonio at the Muskegon
       Correctional Facility. (See id., PageID.3407). They spoke to one
       another and acknowledged that they had both testified falsely
       against Owens at Owens’ Underlying 1996 Trial. (See id.,
       PageID.3407-3408.)

      During his conversation with Antonio at the Muskegon Correctional
       Facility, he and Antonio “agreed to change [their] testimony [against
       Owens], to find a way we could get [their] testimony changed.” (Id.,
       PageID.3408.)

      At that time, Owens and Antonio were “both incarcerated” so they
       “didn’t do anything then.” (Id.)

      In 2012, he decided to reveal to Owens’ mother (Rosetta Bush) the
       falsity of his testimony at Owens’ Underlying 1996 Trial. He
       admitted his perjury to Ms. Bush because he had changed his
       lifestyle and wanted to make things right. (See id., PageID.3401.)

      He later told Owens’ brother, Will, that his testimony at Owens’
       Underlying 1996 Trial was false and that he would sign an affidavit
       admitting the falsity. (See id., PageID.3399-3400.)

      He was unwilling to sign a recanting affidavit in 2009 because he
       was on parole at that time, and he worried that his parole would be
       revoked in retaliation for recanting. He was unwilling to sign a
       recanting affidavit until he was discharged from parole. (See id.,
       PageID.3405.) At some point after he was discharged from parole,
       he signed the Carson Recanting Affidavit.


                                23
      After he was discharged from parole and agreed to sign the Carson
       Recanting Affidavit, he “ran back into [Antonio] … [a]nd [Antonio]
       said he would be willing to do an affidavit as well.” (Id., Page
       ID.3408.)

Rosetta Bush’s Key Direct Testimony

      Carson came to her house at some point in 2012. (See id.,
       PageID.3490.) The weather was “bright and sunny,” and she
       believes the visit occurred in April or May. (Id.) But it may have
       been later. (See id.)

      During the visit, Carson admitted that he testified falsely at Owens’
       Underlying 1996 Trial. (See id., PageID.3489-90.)

      Carson said that he was admitting to his perjury because he had
       changed his way of life. (See id.)

      Before Carson came to her house, she was not aware that he was
       going to recant his trial testimony against Owens. (See id.,
       PageID.3490.)

Will Owens’ Key Direct Testimony

      In the Spring of 2012, his mother, Rosetta Bush, told him that
       Carson had come to her house and recanted his testimony against
       Owens that Carson had given at Owens’ Underlying 1996 Trial.
       Prior to that time, he was not aware that Carson intended to recant.
       After he learned of Carson’s contact with his mother, he spoke to
       Carson, and Carson gave him contact information for Antonio. (See
       id., PageID.3493-3494.)

      He spoke with Antonio, and Antonio said that he was willing to
       recant his testimony against Owens from Owens’ Underlying 1996
       Trial. He told Antonio that an attorney would be contacting him to
       follow up. (See id., PageID.3494.)




                                24
              He and Rosetta Bush had not hired an attorney to pursue post-
               conviction relief for Owens at the time Carson recanted to Ms. Bush.
               He hired attorney Lawrence to pursue such relief “several weeks”
               after Ms. Bush informed him that Carson had stopped by her home
               and recanted. (Id.)

      Owens was unable to call Antonio as a witness because Antonio had

apparently died several years before the evidentiary hearing. Respondent did not

call any witnesses.

      Following the hearing, Owens and Respondent submitted supplemental

briefing on the limitations and actual innocence issues. (See ECF Nos. 26, 28.)

Owens attached to his supplemental brief records from the Michigan Department of

Corrections showing that Carson and Antonio were both inmates at the Muskegon

Correctional facility from January 13, 2000, to January 27, 2000, and again from

November 1, 2000, to November 17, 2000. (See ECF No. 26, PageID.3929; ECF

No. 26-1, PageID.3938-3946; ECF No. 26-2, PageID.3947-3949.) These records

fix the time-frame for the conversation, described by Carson on direct examination

at the evidentiary hearing, in which he and Antonio agreed to recant the false

testimony that they provided against Owens at Owens’ Underlying 1996 Trial.

                                          II

                                          A

      Prisoners seeking federal habeas corpus relief from a state court judgment face

a one-year statute of limitations. The pertinent statutory provision states:

                                          25
             (1) A 1-year period of limitation shall apply to an
             application for a writ of habeas corpus by a person in
             custody pursuant to the judgment of a State court. The
             limitation period shall run from the latest of —

                (A) the date on which the judgment became final by
                the conclusion of direct review or the expiration of
                the time for seeking such review;

                (B) the date on which the impediment to filing an
                application created by State action in violation of
                the Constitution or laws of the United States is
                removed, if the applicant was prevented from filing
                by such State action;

                (C) the date on which the constitutional right
                asserted was initially recognized by the Supreme
                Court, if the right has been newly recognized by the
                Supreme Court and made retroactively applicable to
                cases on collateral review; or

                (D) the date on which the factual predicate of the
                claim or claims presented could have been
                discovered through the exercise of due diligence.

             (2) The time during which a properly filed application for
             State post-conviction or other collateral review with
             respect to the pertinent judgment or claim is pending shall
             not be counted toward any period of limitation under this
             subsection.

28 U.S.C. § 2244(d). Absent equitable tolling or some other exception to the

limitations period, a habeas petition filed outside the prescribed time period is

subject to dismissal. See Jurado v. Burt, 337 F.3d 638 (6th Cir. 2003); Wilson v.

Birkett, 192 F. Supp. 2d 763, 765 (E.D. Mich. 2002) (dismissing untimely habeas

petition).
                                         26
                                          B

      Owens argues that his claims are timely under 28 U.S.C. § 2244(d)(1)(D),

which, as noted above, permits a habeas petitioner to file his claims within one year

of “the date on which the factual predicate of the claim or claims presented could

have been discovered through the exercise of due diligence.” A habeas petitioner

who invokes this limitations provision “bears the burden of proving that he exercised

due diligence, in order for the statute of limitations to begin running from the date

he discovered the factual predicate of his claim.” DiCenzi v. Rose, 452 F.3d 465, 471

(6th Cir. 2006).

      Owens first presented the claims in the Petition to the state court in February

2013, and he then filed the Petition in this Court on July 29, 2015. In order to show

that the claims in the Petition are timely under 28 U.S.C. § 2244(d)(1)(D), Owens

must show that, through the exercise of due diligence, he could not have discovered

the factual predicate for the claims before on or about May 8, 2012 (this period

accounts for tolling the period during which the claims were pending in state court).6


6
  Owens filed the Petition on July 29, 2015. The Petition was timely if Owens filed
it within one year (365 days) after the factual predicate for his claims could have
been discovered through the exercise of due diligence. But the one-year time period
is tolled during the period that Owens’ post-conviction review proceedings were
pending before the state courts. Those proceedings were pending for 812 days (from
February 5, 2013, through April 28, 2015). Thus, Owens’ claims are timely if the
factual predicate for them could first have been discovered through the exercise of
due diligence 1177 days before he filed the Petition. The 1177 days is the 365-day
                                         27
      For two separate and independent reasons, the Court concludes that Owens

has not satisfied this burden. First, his theory of diligence and of when he should

reasonably have discovered the factual predicate for his claims – indeed, his entire

explanation of the circumstances leading up to the filing of the Petition – rests

primarily on his direct testimony, Carson’s direct testimony, and Will’s direct

testimony at the evidentiary hearing before this Court. But for the reasons explained

in detail below, the Court did not find these witnesses to be credible and/or reliable.

Because Owens’ theory of diligence and timeliness is not supported by trustworthy

evidence, his habeas claims may not proceed under 28 U.S.C. § 2244(d)(1)(D).

Second, Owens apparently did nothing in 2000 when Carson recanted a key portion

of his trial testimony from Owens’ Underlying 1996 Trial, recanted other sworn

testimony that he had given, and identified possible manipulation of evidence by law

enforcement. Owens’ failure to follow up on those matters at that point persuades

the Court that Owens did not exercise due diligence in discovering the factual basis

for his claims.

                                          1

      The Court found the testimony of Owens, Carson, and Will to be unreliable

and unbelievable for a host of reasons, including but not limited to the following:



limitations period plus the 812 days during which the limitations period was
tolled. 1177 days before July 29, 2015 was May 8, 2012.

                                          28
Owens’ Lack of Credibility and Reliability

             Owens denied that he spoke to his brother in 2011 about the
              possibility of approaching Antonio and/or Carson about the
              possibility that they would recant. He further denied that he “ever
              talk[ed] to anybody about an effort to approach Antonio Williams
              or Joseph Carson in an effort to get them to change of recant their
              trial testimony.” (3/20/2019 Evid. Hrg. Tr., ECF No. 19,
              PageID.3396.) The Court is convinced that this testimony was
              untrue. Tape recorded calls between Owens and his brother Will
              persuade the Court that, in fact, Owens and his brother were
              discussing the possibility of approaching these witnesses in 2011
              and in early 2012 – before Carson ever spoke to Owens’ mother and
              offered to recant. (See generally Respondent’s Post-Hearing Br.,
              ECF No. 28, PageID.3987-3991, identifying and summarizing
              content of recorded calls.)

             Owens testified that he did not learn “of the possibility” that Carson
              would recant until his brother and mother reported that Carson
              visited his mother and offered to recant. The Court concludes that
              that testimony was untrue. In Lawrence’s February 14, 2012 letter
              to Owens – written months before Carson approached Owens’
              mother – Lawrence told Owens that, based upon his review of case
              materials, “[i]t appears that at one point Joseph Carson was willing
              to recant.” (2/14/2012 Lawrence Ltr., ECF No. 28-10,
              PageID.4864.) This letter undermines Owens’ account about how
              he first learned of the possibility that Carson would recant. More
              importantly, the letter also suggests that – contrary to Owens’ theory
              of diligence here – there was reason to believe Carson may have
              been willing to recant well before Carson visited Owens’ mother and
              offered to recant.

             Owens acknowledged that after he was convicted of shooting
              Antonio, he was charged with solicitation of the murder of Myron
              Milton. (See 3/20/2019 Evid. Hrg. Tr., ECF No. 19, PageID.3383.)
              But Owens insisted that he “never went to trial” on those charges.
              (Id., PageID.3384.) That testimony was false. As described above,
              Owens stood trial on those charges in 2000. That’s not something
              that a reliable witness would forget. Moreover, Owens had an

                                        29
   incentive to falsely deny that the solicitation trial had occurred – to
   avoid the discovery of Carson’s testimony in that case. As described
   above, in that testimony, Carson recanted some of his testimony
   from the Owens’ Underlying 1996 Trial and suggested that the
   officers who investigated the charges underlying that trial had
   manipulated evidence and sought false testimony. By denying the
   existence of the solicitation trial, Owens reduced the chance that
   counsel for Respondent – who was apparently unaware of the
   solicitation trial at the time of the evidentiary hearing in this case –
   would find out about it and would use Carson’s testimony at that
   trial to suggest a lack of diligence by Owens in approaching Carson.
   In this sense, Owens’ false and self-serving denial of the solicitation
   trial further undermines his credibility and reliability.

 Owens admitted that he left the State of Michigan and traveled to
  Tennessee the morning after Antonio was shot, but he denied that
  he fled the State to avoid capture for the shooting. (See id.,
  PageID.3381.) He said that the time and date of his departure – mere
  hours after the shooting – had been planned well in advance. (See
  id., PageID.3395.) That claimed coincidence is not believable –
  especially in light of Owens’ admission that while he was in
  Tennessee, he did not turn himself in to authorities even though he
  knew that he was wanted for the shooting.

 Owens testified that at his 2017 parole hearing, he identified his
  mother as the person he would live with if granted release. (See id.,
  PageID.3369). That testimony was false. In fact, he listed Melissa
  Owens, to whom he is still legally married, as the person he would
  live with. (See id., PageID.3389-3390.) Owens’ effort to downplay
  the closeness of his relationship with Melissa is significant because
  Melissa represents a potentially important link between Owens and
  Carson. As described below, Carson has been in a close relationship
  with Melissa for many years. And Respondent has argued that
  because Carson and Owens both shared close relationships with
  Melissa, it is unlikely that, as Owens now claims, he was unaware
  of Carson’s plan to recant until Carson approached his mother. (See
  Respondent’s Post-Hearing Br., ECF No. 28, PageID.3999-4000.)
  The Court concludes that Owens had a motive to falsely minimize
  his connection to Melissa in an effort to avoid an argument just like
  this.
                             30
             Owens testified that his family hired Lawrence “after” Carson
              approached his mother. (3/20/2019 Evid. Hrg. Tr., ECF No. 19,
              PageID.3366.) That testimony is false. Carson first approached
              Owens’ mother in the Spring of 2012. (See id., PageID.3490.) And
              the record contains documentation making clear that Lawrence was
              hired well before that visit. (See 6/10/2011 Lawrence Ltr., ECF No.
              26-3; 2/14/2012 Lawrence Ltr., ECF No. 28-10.) Indeed, Owens
              now concedes that his testimony concerning the date that his family
              hired Lawrence was false. (See Owens’ Post-Hearing Br., ECF No.
              33, PageID.5114). Owens dismisses this discrepancy as a mere
              error, not a lie: “It is not a lie precisely because there was no reason
              to lie and no benefit from lying.” (Id., PageID.5115.) The Court
              disagrees. Owens did have an incentive to testify falsely that
              Lawrence was not hired until Carson approached his mother. The
              lie decreased the chances that the Court and/or Respondent would
              learn about Lawrence’s earlier work on Owens’ behalf. And why
              would Owens want to hide Lawrence’s earlier work? Because, as
              explained above, during this earlier work Lawrence discovered, and
              communicated to Owens, that Carson may have been willing to
              recant well before Carson approached Owens’ mother. That
              communication to Owens, in turn, raises questions that Owens
              would have wanted to avoid, such as: since you were informed in
              February 2012 that Carson may have been willing to recant, why did
              you not approach him at that time? And: why weren’t you able to
              determine, as Lawrence was able to determine based upon his
              review of your case materials, that Carson may have been willing to
              recant earlier? Simply put, by hiding Lawrence’s earlier work,
              Owens increased his chances of avoiding lines of inquiry that would
              have been – and have turned out to be – decidedly unhelpful to claim
              of due diligence. Thus, the Court declines Owens’ invitation to
              dismiss the falsity concerning Lawrence’s retention date as a mere
              innocent error.

Carson’s Lack of Credibility and Reliability

             Carson testified that he decided to come forward to correct his
              testimony against Owens only after (and because) he changed his
              lifestyle in 2008 or 2009. (See 3/20/2019 Evid. Hrg. Tr., ECF No.
              19, PageID.3427.) The Court disbelieves that testimony. Carson
              also testified that he first decided to correct his testimony when he

                                        31
               was incarcerated with Antonio at the Muskegon Correctional
               Facility (see id., PageID.3408) – which was during 2000. (See prison
               records attached to Owens’ supplemental brief, ECF Nos. 26-1, 26-
               2.) Carson said that during their joint incarceration – long before
               his later claimed change in lifestyle – he and Antonio “agreed to find
               a way we could get our testimony changed.” (3/20/2019 Evid. Hrg.
               Tr., ECF No. 19, PageID.3408.) Thus, Carson was unable to tell a
               consistent story as to when and why he recognized the importance
               of correcting, and decided to correct, his testimony.

             As noted above, Carson claimed that he changed his lifestyle in 2008
              or 2009. That testimony cannot be squared with the record. Carson
              admitted that after his claimed change in lifestyle, he was convicted
              of breaking and entering, assault and battery, and larceny by
              conversion. (See id., PageID.3470.) The commission of these
              crimes is wholly inconsistent with Carson’s claimed transformation.

             Carson explained that he delayed signing the Carson Recanting
              Affidavit because he did not want to sign that affidavit while he was
              on parole. He said that he was concerned that the signing of that
              document could lead to the commencement of parole revocation
              proceedings. But that explanation does not withstand scrutiny.
              Carson admitted that from June of 2001 through August of 2002, he
              was not on parole or probation of any kind. (See id., PageID.3415.)
              Thus, if he had decided to recant in 2000 – as he claimed at one point
              during his testimony – it stands to reason that he would have
              approached the Owens family and offered to recant during his earlier
              period of non-supervision. Simply put, Carson’s claim that being
              on parole led him to delay recanting cannot reasonably be squared
              with his earlier failure to recant – after supposedly deciding to do so
              – while he was not on parole or probation.7



7
  At one point in his testimony, Carson claimed that he was unwilling to recant in
the early 2000s because certain unidentified federal law enforcement officers
threatened that if he recanted any testimony he had given against Owens, they would
“pull me over and put 650 [grams of cocaine] in my car.” (3/20/2019 Evid. Hrg. Tr.,
ECF No. 19, PageID.3427, 3476-3482.) The Court finds this testimony to be wholly
unbelievable.
                                        32
 Carson told a story about a telephone conversation with Owens that
  occurred about five years after Owens went to jail. Carson claimed
  that he (Carson) was with another man (whose name he could not
  remember) when Owens called the other man from prison. (See id.,
  PageID.3471.) The other person, who knew that Carson had
  testified against Owens at Owens’ trial, handed Carson the phone so
  that Carson could “holler” at Owens. (Id.) This story is non-
  sensical. Carson could not explain why the person handing him the
  phone would “think that Mr. Owens would want to talk with the guy
  who put him in prison.” (Id.) Carson’s claim that he and Owens had
  a friendly conversation after Carson testified against Owens at
  Owens’ Underlying 1996 Trial and before Carson was willing to
  recant strikes the Court as not credible.

 Carson testified that he had never identified Melissa Owens as his
  wife or fiancé (See id., PageID.3412). That testimony was false.
  Carson was later confronted with, and admitted the authenticity of,
  a letter he wrote to a parole board in 2009, identifying Melissa as his
  fiancé. (See id., PageID.3464-3465). He also testified that Melissa’s
  home is located at 273 Tom in Pontiac and that he has never lived
  there with her. (See id., PageID.3411-3412). That testimony too was
  false. In the sworn Carson Recanting Affidavit, Carson handwrote
  his home address as “273 Tom Avenue” in Pontiac. (ECF No. 1-3,
  PageID.105). Carson further testified that he had no relationship
  with Melissa prior to 2008. (See 3/20/2019 Evid. Hrg. Tr., ECF No.
  19, PageID.3463). That testimony also was untrue. Carson wrote
  in a January 21, 2009, letter that he and Melissa “built a home from
  the ground up in 2004.” (Id., PageID.3464-3465.) As explained
  above with respect to Owens, Carson’s false minimization of his
  connection to Melissa Owens is significant because the fact that
  Carson and Owens both shared close links to Melissa makes less
  plausible Owens’ claim that he was unaware of Carson’s long-held
  intent to recant the testimony Carson provided at Owens’
  Underlying 1996 Trial.

 Carson conceded that certain statements in the sworn Carson
  Recanting Affidavit do not make sense, and he appeared to
  minimize the significance of being accurate in a sworn affidavit. For
  instance, Carson swore in the Carson Recanting Affidavit that
  before 2012, he had “refused any attempt to be interviewed or to
                            33
                discuss the matters” addressed in the affidavit. (See ECF No. 1-3,
                PageID.105.) On cross-examination, however, Carson admitted that
                nobody had asked him to discuss these matters and that he could not
                make sense of his use of the word “refused.” (3/20/2019 Evid. Hrg.
                Tr., ECF No. 19, PageID.3423-3424). Carson dismissed any lack of
                clarity in his affidavit as just “word semantics” and said that the
                sworn statements in his affidavit were just “for general purpose of
                the conversation.” (Id., PageID.3423). Carson’s lack of concern for
                the accuracy of the statements in his sworn affidavit makes him a
                less credible witness.

Will’s Lack of Credibility and Reliability

              Will testified on direct examination that Lawrence was not hired
               until 2012 – after Carson contacted his mother. (See id.,
               PageID.3494.) As noted above, that testimony is not true. Owens
               dismisses this falsity as a mere error on the ground that Will had no
               reason to lie about the retention date, But, for the reasons explained
               above, the Court rejects that argument and finds that the falsity of
               this testimony raises serious questions about the veracity of the
               remainder of Will’s testimony.

      For all of the reasons explained above, the Court does not find the testimony

of Owens, Carson, and Will to be trustworthy, reliable, and/or credible.

Accordingly, that testimony is insufficient to support a finding that, through the

exercise of due diligence, Owens could not have learned the factual predicate of his

claims before May 8, 2012. Indeed, the testimony is so unreliable that it could not

support any finding as to when the factual predicate for Owens’ claims could have

been discovered through the exercise of due diligence, and it so untrustworthy that

it cannot support a finding that Owens exercised due diligence. Accordingly, Owens



                                         34
has failed to carry his burden under 28 U.S.C. § 2244(d)(1)(D), and his habeas claims

are not timely under that statute.8

                                          2

      Owens’ theory that he exercised due diligence in discovering the factual

predicate of his claims also fails because he did not follow up on Carson’s testimony

at the 2000 solicitation trial. As described above, in that testimony, Carson testified

that after he spoke to Owens about Milton at the parole office, he (Carson) had no

further communications with Owens relating to Milton. That testimony denying any

additional meetings with Owens is directly contrary to – and amounts to a sworn

recantation of – Carson’s testimony from Owens’ Underlying 1996 Trial that after

he met Owens at the parole office, he attended the additional key meeting on

Montana Street with Owens, Akemji, Antonio, and others. Likewise, as further

described above, during the 2000 solicitation trial, Carson recanted other sworn

testimony that he had given against Owens during the preliminary examination in

that case. Thus, Owens had first-hand knowledge in 2000 that Carson had recanted

a portion of his testimony from Owens’ Underlying 1996 Trial and that Carson may


8
  Owens repeatedly argues that he could not have sought relief from his convictions
until both Carson and Antonio were willing to sign their recanting affidavits. That
may be true, but it does not establish that his claims are timely. As explained in
detail above, the testimony concerning how and when Carson and Antonio were
willing to recant and sign their affidavits is untrustworthy and not credible. Thus,
Owens has not persuaded the Court that Carson and Antonio would have declined
to sign their affidavits earlier.
                                          35
be willing to recant other sworn testimony. Finally, during the 2000 solicitation trial,

Carson testified that the investigating officers – the same officers involved in the

charges at issue in Owens’ Underlying 1996 Trial – had manipulated recordings of

their interview with him in order to enhance the inculpatory value of his statements

and may have urged him to testify falsely. Thus, Owens had knowledge of potential

law enforcement misconduct as early as 2000.

      Yet, there is no indication that Owens did anything to follow up on this

testimony by Carson. He did not reach out to Carson in 2000 and did not contact

Antonio at that time to learn whether Antonio was also willing to recant and/or had

had a similar experience with law enforcement officers manipulating evidence. Nor

is there any indication that Owens contacted an attorney in 2000 to explore obtaining

relief based upon Carson’s 2000 recanting testimony and identification of potential

misconduct by law enforcement officers. Owens’ failure to follow-up on Carson’s

2000 testimony precludes a finding that he exercised due diligence in discovering

the factual predicate of his claims.9




9
  During the evidentiary hearing before this Court, Owens said that if he had learned
before 2012 that Carson had recanted or was willing to recant, he (Owens) would
have “taken immediate action,” including “hir[ing] an attorney” to pursue relief.
(3/20/2019 Evid. Hrg. Tr., ECF No. 19, PageID.3500.) This testimony confirms
that the Court is not holding Owens to an unreasonable standard when it concludes
that he should have followed up on Carson’s testimony at the 2000 solicitation trial
at that time and that his failure to do so amounts to a lack of due diligence.
                                          36
      Moreover, Owens has failed to persuade the Court that it would have been

futile for him to seek cooperation from Carson and Antonio in or around 2000.

Indeed, Owens’ own witness – Carson – testified that he and Antonio jointly decided

to recant some time during 2000 and that the obstacle to his (Carson’s) recanting

(being on parole) did not exist for eighteen months in the early 2000s. Likewise, in

the Antonio Recanting Affidavit, Antonio did not say that he was ever hesitant to

recant.10 Given Owens’ failure to follow up on Carson’s testimony from the 2000

solicitation trial, the Court cannot find that Owens exercised due diligence in

discovering the factual basis for his habeas claims. For this additional reason, the

claims are not timely under 28 U.S.C. § 2244(d)(1)(D).

                                          C

      In the alternative, Owens argues that he is entitled to equitable tolling of the

limitations period. A habeas petitioner is entitled to equitable tolling “if he shows

‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way’ and prevented timely filing.” Holland v. Florida, 560

U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). A

petitioner may also establish entitlement to equitable tolling if he can establish that


10
  As noted below in Section (II)(C), Lawrence says in an affidavit that Antonio was
initially unwilling to sign a recanting affidavit. But for the reasons explained below
(see fn. 11), the Court does not find Lawrence’s statement on this point to be reliable
– especially in light of the fact that Antonio did not say in the Antonio Recanting
that he was ever unwilling to recant.
                                          37
he is actually innocent. See McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). The

Court declines to equitably toll the limitations period on either of these bases.

      First, for all of the reasons explained above, the Court concludes that Owens

has failed to present reliable and credible evidence that he has been pursuing his

rights diligently. As explained above, the evidence presented by Owens is not

sufficiently trustworthy to support any findings as to what Owens has been doing

with respect to the pursuit of his claims.

      Second, Owens has not established his actual innocence. A claim of actual

innocence must be supported with “new reliable evidence—whether it be

exculpatory scientific evidence, trustworthy eyewitness account, or critical physical

evidence—that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995).

A court presented with new evidence must consider it in light of “all the evidence,

old and new, incriminating and exculpatory, without regard to whether it would

necessarily be admitted under rules of admissibility that would govern at trial.”

House v. Bell, 547 U.S. 518, 538 (2006) (internal citation and quotation marks

omitted). “Based on this total record, the court must make ‘a probabilistic

determination about what reasonable, properly instructed jurors would do.’” Id.

(quoting Schlup, 513 U.S. at 329). This standard does not require absolute certainty

about the petitioner’s guilt or innocence:

             A petitioner’s burden at the gateway stage is to
             demonstrate that more likely than not, in light of the new
                                             38
             evidence, no reasonable juror would find him guilty
             beyond a reasonable doubt—or, to remove the double
             negative, that more likely than not any reasonable juror
             would have reasonable doubt.

House, 547 U.S. at 538.

      Owens has not presented sufficiently reliable evidence to prevail on his actual

innocence claim. As explained above, the actual innocence evidence from Owens

and Carson is neither reliable nor trustworthy. And the remaining actual innocence

evidence – the Antonio Recanting Affidavit – is not sufficient, standing alone, to

establish Owens that Owens is actually innocent.

      The Antonio Recanting Affidavit falls short of establishing Owens’ actual

innocence for several reasons. As an initial matter, recanting affidavits like this “are

always viewed with ‘extreme suspicion.’” Williams v. Coyle, 260 F.3d 684, 708 (6th

Cir. 2001) (quoting United States v. Chambers, 944 F.2d 1253, 1264 (6th Cir.

1991)). Moreover, the record contains contradictory evidence concerning Antonio’s

willingness to recant. Carson testified that Antonio decided to recant in 2000 but

could not do so at that time because he was in prison. (See 3/20/2019 Evid. Hrg. Tr.,

ECF No. 19, PageID.3408.) However, there is no indication that Antonio came

forward to recant after he was released from prison and no explanation in the record

for his failure to do so. Furthermore, Lawrence reports that when he (Lawrence)

first approached Antonio about recanting in 2012, Antonio initially refused to do so.

(See Lawrence 10/28/2018 Aff. at ¶¶ 7-9, ECF No. 12-3, PageID.3314.) That, too,
                                          39
is inconsistent with Carson’s claim that Antonio had been willing to recant since

2000. Moreover, unlike Carson, Antonio did not say in the Antonio Recanting

Affidavit that he was ever unwilling to recant. That omission seems inconsistent

with Lawrence’s report that Antonio was initially unwilling to recant. Finally, the

account of how Antonio came to sign the Antonio Recanting Affidavit comes largely

from Lawrence (see id. at ¶¶ 6-10, ECF No. 12-3, PageID 3314), and there is reason

to doubt the reliability of Lawrence’s recollections in this matter.11 For all of these

reasons, the Court concludes that the Antonio Recanting Affidavit, standing alone,



11
  In a sworn affidavit, Lawrence attested that he “had never heard of Owens, Carson,
or [Antonio] Williams before 2012.” (Lawrence 10/28/2018 Aff., ECF No. 12-3,
PageID 3313.) That was not accurate. As explained above, Will first contacted
Lawrence on Owens’ behalf in 2009, and Owens first hired Lawrence in 2011. And
in Lawrence’s letter to Owens (with a copy to Will) dated June 10, 2011, Lawrence
identified Carson and Antonio as key trial witnesses against Owens and provided a
review of their testimony at Owens’ Underlying 1996 Trial. (See 6/10/2011
Lawrence Ltr., ECF No. 26-3, PageID.3954.) Moreover, at the evidentiary hearing
before the Court, Lawrence elicited testimony from Will that Lawrence should have
known was inaccurate. Lawrence obtained from Will testimony that (1) Will had
not hired an attorney on Owens’ behalf before Carson contacted Owens’ mother and
said he would recant and (2) Will had not even heard of Lawrence until Will learned
that Carson had contacted Owens’ mother. (See 3/20/2019 Evid. Hrg. Tr., ECF No.
19, PageID.3494.) However, as noted above, the record makes clear that (1) Will
made the initial contact with Lawrence in 2009 that led to Lawrence’s retention (see
Lawrence 4/22/2019 Aff. at ¶2, ECF No. 20, PageID 3514) and (2) Lawrence sent
correspondence to Will and met with Will in 2011 and February 2012. (See
Lawrence 6/10/201 Ltr., ECF No. 26-3; Lawrence 2/14/2012 Ltr., ECF No. 28-10.)
The Court does not mean to suggest that Lawrence has been intentionally untruthful
or misleading in his handling of this case, but there is reason to doubt the accuracy
of his recollections – which include, of course, his account of Antonio’s conduct in
connection with the Antonio Recanting Affidavit.
                                          40
is not sufficient to establish Owens’ actual innocence, and the Court declines to toll

the statute of limitations based on Owens’ actual innocence claim.

                                         III

      In order to appeal the Court’s decision, Owens must obtain a certificate of

appealability, which requires a substantial showing of the denial of a constitutional

right. See 28 U.S.C. § 2253(c)(2). To demonstrate this denial, Owens must show

that reasonable jurists could debate whether the Petition should have been resolved

in a different manner, or that the issues presented are adequate to deserve

encouragement to proceed further. See Slack v. McDaniel, 529 U.S. 473, 483-84

(2000). A federal district court may grant or deny a certificate of appealability when

the court issues a ruling on the habeas petition. See Castro v. United States, 310 F.3d

900, 901 (6th Cir. 2002).

      Here, jurists of reason would not debate the Court’s conclusion that Owens

has failed to demonstrate entitlement to habeas relief because the Petition is barred

by expiration of the statute of limitations. Reasonable jurists would also not debate

that Owens has failed to demonstrate grounds for equitable tolling based on his

claimed actual innocence. Therefore, a certificate of appealability is DENIED.




                                          41
                                       IV

      For all of the reasons stated above, the Court (1) DENIES WITH

PREJUDICE Owens’ petition for a writ of habeas corpus (ECF No. 1) and (2) a

Certificate of Appealability is DENIED.

      IT IS SO ORDERED.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: February 20, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 20, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        42
